DETAILED ACTION
Introduction
This office action is in response to Applicant’s amendment filed on July 22, 2022. Claims 1-20 are pending in the application. As such, claims 1-20 have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on July 22, 2022 has been entered.
In view of the amendment to the claim(s), the amendment of claim(s) 1, 7, 9, 15 and 17 have been acknowledged and entered.
In view of the amendment to claim(s) 1, 7, 9, 15 and 17, the rejection of claim(s) 7 and 15 under 35 U.S.C. 112 is withdrawn.
In view of the amendment to claim(s) 1, 7, 9, 15 and 17 the rejection of claim(s) 1-20 under 35 U.S.C. 102 and 103 is withdrawn.
In light of the amendments to the claims, new grounds for rejection for claims 1-20 under 35 U.S.C. 103 are provided in the response below.
Response to Argument
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. 102 and 103, received on July 22, 2022, have been fully considered.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US Patent Pub. No. 2018/0329884), hereinafter Xiong, in view of Zadeh (US Patent Pub. No. 2013/0080370), in further view of Dettinger et al. (US Patent Pub. No. 2008/0249998), hereinafter Dettinger.

Regarding claim 1, Xiong teaches an information conversion method (Xiong [0005] - a computer-implemented apparatus for generating a response string based at least on a received inquiry string using a recurrent neural network (RNN) encoder-decoder architecture), comprising: 

acquiring, by a hardware device (Xiong [0005] - a computer-implemented apparatus), a source information vector sequence corresponding to source information to be converted (Xiong [0005] - inquiry string as a sequence of vectors x), the source information vector sequence comprising: 

source information object vectors corresponding to source information objects comprised in the source information (Xiong [0005] - inquiry string as a sequence of vectors x [objects may be portions of inquiry string]); 

sequentially determining, by the hardware device, according to the source information vector sequence (Xiong [0005] - inquiry string as a sequence of vectors x) and historical conversion result information (Xiong [0005] - based on interconnections derived from the training set to generate a fixed length topic vector representation of a probability distribution in a topic space, the topic space inferred from a concatenated utterance of historical conversation),  a target source information object needing to be converted (Xiong [0005] - estimate a conditional probability of the received inquiry string [The second RNN receives the vector c (which is based on sequence of vectors x) and the fixed length topic vector (historical conversion result information) and uses them to estimate the conditional probability of the received inquiry string.]), 

wherein the historical conversion result information (Xiong [0005] - based on interconnections derived from the training set to generate a fixed length topic vector representation of a probability distribution in a topic space, the topic space inferred from a concatenated utterance of historical conversation) comprises conversion result information corresponding to source information objects on which conversion is completed (Xiong [0005] - inquiry string as a sequence of vectors x [objects may be portions of inquiry string]); 

searching (Xiong [0143] - apply beam search to sample the most likely sequences), by the hardware device (Xiong [0005] - a computer-implemented apparatus), a preconfigured mapping list (Xiong [0005] – a second RNN [The second RNN estimates a conditional probability distribution of a plurality of responses, which maps to the target source information object combination]), 

wherein the target source information object (Xiong [0005] - estimate a conditional probability of the received inquiry string [The second RNN receives the vector c (which is based on sequence of vectors x) and the fixed length topic vector (historical conversion result information) and uses them to estimate the conditional probability of the received inquiry string.]) 

is located at a first target position (Xiong [0005] – probability distribution [the first target position maps to the highest probability in the distribution])

in the target source information object combination (Xiong [0005] - conditional probability distribution of a plurality of responses), 

and the preconfigured mapping list (Xiong [0005] – a second RNN) is used for recording mapping relationships (Xiong [0097] - The LSTM uses a forget gate f.sub.t and an input gate i.sub.t to update its memory. With the contextual vectors [see Fig. 3]; [0055] - The gates may be configured to apply various weightings and determinations that modify how and when information is effectively transformed, propagated, or removed (e.g., through transfer functions defined between nodes [nodes are modified]) between source information object combinations (Xiong [0005] - inquiry string as a sequence of vectors x [combination may be combination of objects which may be portions of inquiry string]) and combination conversion result information; (Xiong [0005] - a conditional probability distribution of a plurality of responses)

acquiring, by the hardware device (Xiong [0005] - a computer-implemented apparatus), target combination conversion result information (Xiong [0055] - The gates may be configured to apply various weightings and determinations that modify how and when information is effectively transformed, propagated, or removed (e.g., through transfer functions defined between nodes [information is transformed]). The transfer functions may be implemented, for example, by way of configured “hidden” layers that operate to transform received inputs at a node to generate outputs for that node) corresponding to the target source information object combination (Xiong [0005] - conditional probability distribution of a plurality of responses) from the preconfigured mapping list (Xiong [0005] – a second RNN) if the target source information object combination is found; 

and acquiring, by the hardware device according to the target combination conversion result information (Xiong [0055] - The gates may be configured to apply various weightings and determinations that modify how and when information is effectively transformed, propagated, or removed (e.g., through transfer functions defined between nodes [information is transformed]). The transfer functions may be implemented, for example, by way of configured “hidden” layers that operate to transform received inputs at a node to generate outputs for that node), target conversion result information (Xiong [0005] - and generate the response string) corresponding to the target source information object (Xiong [0005] - estimate a conditional probability of the received inquiry string [The second RNN receives the vector c (which is based on sequence of vectors x) and the fixed length topic vector (historical conversion result information) and uses them to estimate the conditional probability of the received inquiry string.]).  

Xiong does not teach

and the historical conversion result information does not have a fixed length;

and wherein the mapping relationships are predefined and fixed in the preconfigured mapping list.

Zadeh teaches

and the historical conversion result information does not have a fixed length (Zadeh [0990] History and the results of the same or similar questions asked or searched earlier by others can be stored by the search engine company (or others) on different repositories for fast retrieval or updates. Some questions have answers which are time-dependent, such as the value of a dollar with respect to Euro's, which changes every day or every hour. Some answers do not change that much (or not at all). For example, the capital of France is Paris, and it probably does not change very often or very soon. Or, (2+2) is always 4 (in conventional mathematics). So, one can separate these questions into at least 7 categories (which is a fuzzy concept by itself, with assigned percentages being approximate fuzzy ranges of numbers, as well). It can also be defined as a crisp range. One example is: [0991] Things that never change. (about 0%) [0992] Things that rarely change. (about 1-10 percent) [0993] Things that seldom change. (about 10-25 percent) [0994] Things that sometimes change. (about 25-75 percent) [0995] Things that often change. (about 75-90 percent) [0996] Things that usually change. (about 90-99 percent) [0997] Things that always change. (about 100 percent) [history results are varied depending on previous similar questions and result in differing lengths, specifically “Paris” is a different length than “4”]).

Zadeh is considered to be analogous to the claimed invention because it is in the same field of natural language understanding systems and includes a translation engine. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiong further in view of Zadeh to account for history results being different lengths. Doing so would allow for better overall results and better or faster matches.


Xiong in view of Zadeh does not teach

and wherein the mapping relationships are predefined and fixed in the preconfigured mapping list.
Dettinger teaches

and wherein the mapping relationships are predefined and fixed in the preconfigured mapping list (Dettinger [0110] At step 820, a determination is made as to whether a corresponding language mapping table for the user already exists. If the corresponding language mapping table already exists, it is assigned to the user in step 830. Method 800 then exits at step 875. If the corresponding language mapping table does not exist, processing continues at step 840; [0115] At step 870, the generated language mapping table is persistently stored in memory for use by all users having the same user locale. For instance, the language mapping table of Table XI is persistently stored for all users of the research group. Thus, each time a research group user loads the effective data abstraction model of the research group, the language mapping table can be used for translation purposes. Processing then continues at step 830 as described above [existing mapping table exists and is assigned to a user, and mapping table is stored in memory]).

Dettinger is considered to be analogous to the claimed invention because it is in the same field of machine translation systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiong in view of Zadeh further in view of Dettinger to account for the mapping table to preexist and be stored in memory. Doing so would allow for an improved and more flexible technique for providing natural language support for users running queries against a multilingual database.


Regarding claim 8, Xiong in view of Zadeh in view of Dettinger teaches the method according to claim 1.

Xiong further teaches

wherein the sequentially determining, by the hardware device according to the source information vector sequence and historical conversion result information, a target source information object needing to be converted comprises: 

acquiring, by the hardware device, previous conversion result information from the historical conversion result information (Xiong [0005] - based on interconnections derived from the training set to generate a fixed length topic vector representation of a probability distribution in a topic space, the topic space inferred from a concatenated utterance of historical conversation);

acquiring, by the hardware device, 

a target source information object vector (Xiong [0005] - estimate a conditional probability of the received inquiry string [The second RNN receives the vector c (which is based on sequence of vectors x) and the fixed length topic vector (historical conversion result information) and uses them to estimate the conditional probability of the received inquiry string.])

from the source information vector sequence (Xiong [0005] - inquiry string as a sequence of vectors x)

according to the source information vector sequence (Xiong [0005] - inquiry string as a sequence of vectors x)

and the previous conversion result information (Xiong [0005] - based on interconnections derived from the training set to generate a fixed length topic vector representation of a probability distribution in a topic space, the topic space inferred from a concatenated utterance of historical conversation);

and determining, by the hardware device, the target source information object (Xiong [0005] - estimate a conditional probability of the received inquiry string [The second RNN receives the vector c (which is based on sequence of vectors x) and the fixed length topic vector (historical conversion result information) and uses them to estimate the conditional probability of the received inquiry string.])

according to the target source information object vector (Xiong [0005] - estimate a conditional probability of the received inquiry string [The second RNN receives the vector c (which is based on sequence of vectors x) and the fixed length topic vector (historical conversion result information) and uses them to estimate the conditional probability of the received inquiry string.]).  


Regarding claim 9, Xiong teaches an apparatus for information conversion (Xiong [0005] - a computer-implemented apparatus for generating a response string based at least on a received inquiry string using a recurrent neural network (RNN) encoder-decoder architecture), 

comprising a memory for storing computer readable instructions (Xiong [0161] - As depicted, computing device includes at least one processor 702, memory 704, at least one I/O interface 706, and at least one network interface 708)

and a processor in communication with the memory (Xiong [0161] - As depicted, computing device includes at least one processor 702, memory 704, at least one I/O interface 706, and at least one network interface 708), 

wherein the processor is configured to execute the computer readable instructions to cause the apparatus to: 

acquire a source information vector sequence corresponding to source information to be converted (Xiong [0005] - inquiry string as a sequence of vectors x), 

wherein the source information vector sequence comprises: source information object vectors corresponding to source information objects comprised in the source information (Xiong [0005] - inquiry string as a sequence of vectors x [objects may be portions of inquiry string]); 

sequentially determine, according to the source information vector sequence and historical conversion result information (Xiong [0005] - based on interconnections derived from the training set to generate a fixed length topic vector representation of a probability distribution in a topic space, the topic space inferred from a concatenated utterance of historical conversation), a target source information object needing to be converted (Xiong [0005] - estimate a conditional probability of the received inquiry string [The second RNN receives the vector c (which is based on sequence of vectors x) and the fixed length topic vector (historical conversion result information) and uses them to estimate the conditional probability of the received inquiry string.]), wherein the historical conversion result information (Xiong [0005] - based on interconnections derived from the training set to generate a fixed length topic vector representation of a probability distribution in a topic space, the topic space inferred from a concatenated utterance of historical conversation) is conversion result information corresponding to source information objects on which conversion is completed (Xiong [0005] - inquiry string as a sequence of vectors x [objects may be portions of inquiry string]); 

search (Xiong [0143] - apply beam search to sample the most likely sequences) a preconfigured mapping list ((Xiong [0005] – a second RNN [The second RNN estimates a conditional probability distribution of a plurality of responses, which maps to the target source information object combination]) for a target source information object combination (Xiong [0005] - conditional probability distribution of a plurality of responses) comprised in the source information, wherein the target source information object (Xiong [0005] - estimate a conditional probability of the received inquiry string [The second RNN receives the vector c (which is based on sequence of vectors x) and the fixed length topic vector (historical conversion result information) and uses them to estimate the conditional probability of the received inquiry string.]) is located at a first target position (Xiong [0005] – probability distribution [the first target position maps to the highest probability in the distribution]) in the target source information object combination, and the preconfigured mapping list ((Xiong [0005] – a second RNN)  is used for recording mapping relationships (Xiong [0097] - The LSTM uses a forget gate f.sub.t and an input gate i.sub.t to update its memory. With the contextual vectors [see Fig. 3]; [0055] - The gates may be configured to apply various weightings and determinations that modify how and when information is effectively transformed, propagated, or removed (e.g., through transfer functions defined between nodes [nodes are modified]) between source information object combinations (Xiong [0005] - inquiry string as a sequence of vectors x [combination may be combination of objects which may be portions of inquiry string]) and combination conversion result information (Xiong [0005] - a conditional probability distribution of a plurality of responses); 

acquire target combination conversion result information (Xiong [0055] - The gates may be configured to apply various weightings and determinations that modify how and when information is effectively transformed, propagated, or removed (e.g., through transfer functions defined between nodes [information is transformed]). The transfer functions may be implemented, for example, by way of configured “hidden” layers that operate to transform received inputs at a node to generate outputs for that node) corresponding to the target source information object combination (Xiong [0005] - conditional probability distribution of a plurality of responses) from the preconfigured mapping list ((Xiong [0005] – a second RNN [The second RNN estimates a conditional probability distribution of a plurality of responses, which maps to the target source information object combination]) if the target source information object combination is found; 

and acquire, according to the target combination conversion result information (Xiong [0055] - The gates may be configured to apply various weightings and determinations that modify how and when information is effectively transformed, propagated, or removed (e.g., through transfer functions defined between nodes [information is transformed]). The transfer functions may be implemented, for example, by way of configured “hidden” layers that operate to transform received inputs at a node to generate outputs for that node), target conversion result information (Xiong [0005] -and generate the response string) corresponding to the target source information object (Xiong [0005] - estimate a conditional probability of the received inquiry string [The second RNN receives the vector c (which is based on sequence of vectors x) and the fixed length topic vector (historical conversion result information) and uses them to estimate the conditional probability of the received inquiry string.]).

Xiong does not teach

and the historical conversion result information does not have a fixed length;

and wherein the mapping relationships are predefined and fixed in the preconfigured mapping list.

Zadeh teaches

and the historical conversion result information does not have a fixed length (Zadeh [0990] History and the results of the same or similar questions asked or searched earlier by others can be stored by the search engine company (or others) on different repositories for fast retrieval or updates. Some questions have answers which are time-dependent, such as the value of a dollar with respect to Euro's, which changes every day or every hour. Some answers do not change that much (or not at all). For example, the capital of France is Paris, and it probably does not change very often or very soon. Or, (2+2) is always 4 (in conventional mathematics). So, one can separate these questions into at least 7 categories (which is a fuzzy concept by itself, with assigned percentages being approximate fuzzy ranges of numbers, as well). It can also be defined as a crisp range. One example is: [0991] Things that never change. (about 0%) [0992] Things that rarely change. (about 1-10 percent) [0993] Things that seldom change. (about 10-25 percent) [0994] Things that sometimes change. (about 25-75 percent) [0995] Things that often change. (about 75-90 percent) [0996] Things that usually change. (about 90-99 percent) [0997] Things that always change. (about 100 percent) [history results are varied depending on previous similar questions and result in differing lengths, specifically “Paris” is a different length than “4”]).

Zadeh is considered to be analogous to the claimed invention because it is in the same field of natural language understanding systems and includes a translation engine. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiong further in view of Zadeh to account for history results being different lengths. Doing so would allow for better overall results and better or faster matches.


Xiong in view of Zadeh does not teach

and wherein the mapping relationships are predefined and fixed in the preconfigured mapping list.
Dettinger teaches

and wherein the mapping relationships are predefined and fixed in the preconfigured mapping list (Dettinger [0110] At step 820, a determination is made as to whether a corresponding language mapping table for the user already exists. If the corresponding language mapping table already exists, it is assigned to the user in step 830. Method 800 then exits at step 875. If the corresponding language mapping table does not exist, processing continues at step 840; [0115] At step 870, the generated language mapping table is persistently stored in memory for use by all users having the same user locale. For instance, the language mapping table of Table XI is persistently stored for all users of the research group. Thus, each time a research group user loads the effective data abstraction model of the research group, the language mapping table can be used for translation purposes. Processing then continues at step 830 as described above [existing mapping table exists and is assigned to a user, and mapping table is stored in memory]).

Dettinger is considered to be analogous to the claimed invention because it is in the same field of machine translation systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiong in view of Zadeh further in view of Dettinger to account for the mapping table to preexist and be stored in memory. Doing so would allow for an improved and more flexible technique for providing natural language support for users running queries against a multilingual database.


Regarding claim 16, Xiong in view of Zadeh in view of Dettinger teaches the apparatus according to claim 9.

Xiong further teaches

wherein the processor, when executing the computer readable instructions to cause the apparatus to sequentially determine, according to the source information vector sequence and historical conversion result information, a target source information object needing to be converted, is configured to cause the apparatus to: 

acquire previous conversion result information from the historical conversion result information (Xiong [0005] - based on interconnections derived from the training set to generate a fixed length topic vector representation of a probability distribution in a topic space, the topic space inferred from a concatenated utterance of historical conversation); 

acquire a target source information object vector (Xiong [0005] - estimate a conditional probability of the received inquiry string [The second RNN receives the vector c (which is based on sequence of vectors x) and the fixed length topic vector (historical conversion result information) and uses them to estimate the conditional probability of the received inquiry string.])

from the source information vector sequence (Xiong [0005] - inquiry string as a sequence of vectors x)

according to the source information vector sequence (Xiong [0005] - inquiry string as a sequence of vectors x)

and the previous conversion result information (Xiong [0005] - based on interconnections derived from the training set to generate a fixed length topic vector representation of a probability distribution in a topic space, the topic space inferred from a concatenated utterance of historical conversation); 

and acquire the target source information object (Xiong [0005] - estimate a conditional probability of the received inquiry string [The second RNN receives the vector c (which is based on sequence of vectors x) and the fixed length topic vector (historical conversion result information) and uses them to estimate the conditional probability of the received inquiry string.])

according to the target source information object vector (Xiong [0005] - estimate a conditional probability of the received inquiry string [The second RNN receives the vector c (which is based on sequence of vectors x) and the fixed length topic vector (historical conversion result information) and uses them to estimate the conditional probability of the received inquiry string.]).  

Regarding claim 17, Xiong teaches a non-transitory storage medium for storing computer readable instructions, the computer readable instructions (Xiong [0161] - As depicted, computing device includes at least one processor 702, memory 704, at least one I/O interface 706, and at least one network interface 708), 

when executed by one or more processors (Xiong [0161] - As depicted, computing device includes at least one processor 702, memory 704, at least one I/O interface 706, and at least one network interface 708), 

causing the one or more processors to: 
acquire a source information vector sequence corresponding to source information to be converted (Xiong [0005] - inquiry string as a sequence of vectors x), wherein the source information vector sequence comprises: 

source information object vectors corresponding to source information objects comprised in the source information (Xiong [0005] - inquiry string as a sequence of vectors x [combination may be combination of objects which may be portions of inquiry string]); 

sequentially determine, according to the source information vector sequence and historical conversion result information (Xiong [0005] - based on interconnections derived from the training set to generate a fixed length topic vector representation of a probability distribution in a topic space, the topic space inferred from a concatenated utterance of historical conversation), a target source information object needing to be converted (Xiong [0005] - estimate a conditional probability of the received inquiry string [The second RNN receives the vector c (which is based on sequence of vectors x) and the fixed length topic vector (historical conversion result information) and uses them to estimate the conditional probability of the received inquiry string.]), 

wherein the historical conversion result information (Xiong [0005] - based on interconnections derived from the training set to generate a fixed length topic vector representation of a probability distribution in a topic space, the topic space inferred from a concatenated utterance of historical conversation) is conversion result information corresponding to source information objects on which conversion is completed (Xiong [0005] - inquiry string as a sequence of vectors x [objects may be portions of inquiry string]); 

search (Xiong [0143] - apply beam search to sample the most likely sequences) a preconfigured mapping list ((Xiong [0005] – a second RNN [The second RNN estimates a conditional probability distribution of a plurality of responses, which maps to the target source information object combination]) for a target source information object combination (Xiong [0005] - conditional probability distribution of a plurality of responses) comprised in the source information (Xiong [0005] - derived from the training set to generate a fixed length topic vector representation of a probability distribution in a topic space [combination may be combination of objects which may be portions of inquiry string]), 

wherein the target source information object (Xiong [0005] - estimate a conditional probability of the received inquiry string [The second RNN receives the vector c (which is based on sequence of vectors x) and the fixed length topic vector (historical conversion result information) and uses them to estimate the conditional probability of the received inquiry string.]) is located at a first target position (Xiong [0005] – probability distribution [the first target position maps to the highest probability in the distribution]) in the target source information object combination (Xiong [0005] - conditional probability distribution of a plurality of responses), 

and the preconfigured mapping list (Xiong [0005] – second RNN) is used for recording mapping relationships (Xiong [0097] - The LSTM uses a forget gate f.sub.t and an input gate i.sub.t to update its memory. With the contextual vectors [see Fig. 3]; [0055] - The gates may be configured to apply various weightings and determinations that modify how and when information is effectively transformed, propagated, or removed (e.g., through transfer functions defined between nodes [nodes are modified]) between source information object combinations (Xiong [0005] - inquiry string as a sequence of vectors x [combination may be combination of objects which may be portions of inquiry string]) and combination conversion result information (Xiong [0005] - a conditional probability distribution of a plurality of responses); 

acquire target combination conversion result information (Xiong [0055] - The gates may be configured to apply various weightings and determinations that modify how and when information is effectively transformed, propagated, or removed (e.g., through transfer functions defined between nodes [information is transformed]). The transfer functions may be implemented, for example, by way of configured “hidden” layers that operate to transform received inputs at a node to generate outputs for that node) corresponding to the target source information object combination (Xiong [0005] - conditional probability distribution of a plurality of responses) from the preconfigured mapping list (Xiong [0005] - a second RNN) if the target source information object combination is found; 

and acquire, according to the target combination conversion result information (Xiong [0055] - The gates may be configured to apply various weightings and determinations that modify how and when information is effectively transformed, propagated, or removed (e.g., through transfer functions defined between nodes [information is transformed]). The transfer functions may be implemented, for example, by way of configured “hidden” layers that operate to transform received inputs at a node to generate outputs for that node), target conversion result information (Xiong [0005] -and generate the response string) corresponding to the target source information object (Xiong [0005] - estimate a conditional probability of the received inquiry string [The second RNN receives the vector c (which is based on sequence of vectors x) and the fixed length topic vector (historical conversion result information) and uses them to estimate the conditional probability of the received inquiry string.]). 

Xiong does not teach

and the historical conversion result information does not have a fixed length;

and wherein the mapping relationships are predefined and fixed in the preconfigured mapping list.

Zadeh teaches

and the historical conversion result information does not have a fixed length (Zadeh [0990] History and the results of the same or similar questions asked or searched earlier by others can be stored by the search engine company (or others) on different repositories for fast retrieval or updates. Some questions have answers which are time-dependent, such as the value of a dollar with respect to Euro's, which changes every day or every hour. Some answers do not change that much (or not at all). For example, the capital of France is Paris, and it probably does not change very often or very soon. Or, (2+2) is always 4 (in conventional mathematics). So, one can separate these questions into at least 7 categories (which is a fuzzy concept by itself, with assigned percentages being approximate fuzzy ranges of numbers, as well). It can also be defined as a crisp range. One example is: [0991] Things that never change. (about 0%) [0992] Things that rarely change. (about 1-10 percent) [0993] Things that seldom change. (about 10-25 percent) [0994] Things that sometimes change. (about 25-75 percent) [0995] Things that often change. (about 75-90 percent) [0996] Things that usually change. (about 90-99 percent) [0997] Things that always change. (about 100 percent) [history results are varied depending on previous similar questions and result in differing lengths, specifically “Paris” is a different length than “4”]).

Zadeh is considered to be analogous to the claimed invention because it is in the same field of natural language understanding systems and includes a translation engine. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiong further in view of Zadeh to account for history results being different lengths. Doing so would allow for better overall results and better or faster matches.


Xiong in view of Zadeh does not teach

and wherein the mapping relationships are predefined and fixed in the preconfigured mapping list.
Dettinger teaches

and wherein the mapping relationships are predefined and fixed in the preconfigured mapping list (Dettinger [0110] At step 820, a determination is made as to whether a corresponding language mapping table for the user already exists. If the corresponding language mapping table already exists, it is assigned to the user in step 830. Method 800 then exits at step 875. If the corresponding language mapping table does not exist, processing continues at step 840; [0115] At step 870, the generated language mapping table is persistently stored in memory for use by all users having the same user locale. For instance, the language mapping table of Table XI is persistently stored for all users of the research group. Thus, each time a research group user loads the effective data abstraction model of the research group, the language mapping table can be used for translation purposes. Processing then continues at step 830 as described above [existing mapping table exists and is assigned to a user, and mapping table is stored in memory]).

Dettinger is considered to be analogous to the claimed invention because it is in the same field of machine translation systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiong in view of Zadeh further in view of Dettinger to account for the mapping table to preexist and be stored in memory. Doing so would allow for an improved and more flexible technique for providing natural language support for users running queries against a multilingual database.


Claims 2, 3, 4, 5, 7, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of in view of Zadeh in view of Dettinger in further view of Roth et al. (US Patent Pub. No. 2012/0101804).


Regarding claim 2, Xiong in view of Zadeh in view of Dettinger teaches the method according to claim 1.

Xiong further teaches

wherein the acquiring, by the hardware device according to the target combination conversion result information, target conversion result information corresponding to the target source information object comprises: 

acquiring, by the hardware device, the target combination conversion result information (Xiong [0055] - The gates may be configured to apply various weightings and determinations that modify how and when information is effectively transformed, propagated, or removed (e.g., through transfer functions defined between nodes [information is transformed]). The transfer functions may be implemented, for example, by way of configured “hidden” layers that operate to transform received inputs at a node to generate outputs for that node);

acquiring, by the hardware device (Xiong [0005] - a computer-implemented apparatus), an intermediate state set (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.),

wherein each intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.) in the intermediate state set is separately used for controlling the conversion to obtain one piece of conversion result information (Xiong [0171] - For each word of the response string, the context-attention architecture estimates a conditional probability of a target word y.sub.i defined using at least a decoder state s.sub.i−1, the context vector c.sub.i and the last generated word y.sub.i−1),

the intermediate state set (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.) comprising a first target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.) used for controlling the conversion to obtain the target conversion result information (Xiong [0005] - and generate the response string), 

and the first target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.) is located at a second target position (Xiong [0005] – probability distribution [the second target position maps to the second highest probability in the distribution]) in the intermediate state set (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.); 

and acquiring, by the hardware device, the target conversion result information (Xiong [0005] - and generate the response string) by using the first target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.) determined from the intermediate state set (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.).  

Xiong teaches the target combination conversion result information and an intermediate state set. However, Xiong et al. does not teach a target combination length.

“acquiring, by the hardware device, a target combination length of the target combination conversion result information; 

acquiring, by the hardware device, an intermediate state set matching the target combination length,”

However, Roth does teach

a target combination length (Roth [0073] - l.sub.s is the length of the source phrase and l.sub.t is the length of the target phrase).

Roth is considered to be analogous to the claimed invention because it is in the same field of phrase based statistical machine translation systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiong in view of Zadeh in view of Dettinger further in view of Roth to account for the length of the phrases during translation. Doing so would allow great freedom with respect to feature design and search operations.


Regarding claim 3, Xiong in view of Zadeh in view of Dettinger in view of Roth teaches the method according to claim 2.

Xiong further teaches

after the acquiring, by the hardware device, the target conversion result information by using the first target intermediate state determined from the intermediate state set, further comprising: 

determining, by the hardware device, a second target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.)
 

used for controlling the conversion to obtain next target conversion result information (Xiong [0005] - and generate the response string);

and acquiring, by the hardware device, the next target conversion result information (Xiong [0005] - and generate the response string)

according to the target combination conversion result information (Xiong [0055] - The gates may be configured to apply various weightings and determinations that modify how and when information is effectively transformed, propagated, or removed (e.g., through transfer functions defined between nodes [information is transformed]). The transfer functions may be implemented, for example, by way of configured “hidden” layers that operate to transform received inputs at a node to generate outputs for that node)

if the second target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.)

belongs to the intermediate state set (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.).  


Regarding claim 4, Xiong in view of Zadeh in view of Dettinger in view of Roth teaches the method according to claim 3.

Xiong further teaches

wherein the acquiring, by the hardware device, the next target conversion result information according to the target combination conversion result information if the second target intermediate state belongs to the intermediate state set comprises:

acquiring, by the hardware device, from the target combination conversion result information (Xiong [0055] - The gates may be configured to apply various weightings and determinations that modify how and when information is effectively transformed, propagated, or removed (e.g., through transfer functions defined between nodes [information is transformed]). The transfer functions may be implemented, for example, by way of configured “hidden” layers that operate to transform received inputs at a node to generate outputs for that node), 

and next to the target conversion result information (Xiong [0005] - and generate the response string)

corresponding to the first target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.), 

next conversion result information to be used as the next target conversion result information (Xiong [0005] - and generate the response string)

corresponding to the second target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.).  

Regarding claim 5, Xiong in view of Zadeh in view of Dettinger in view of Roth teaches the method according to claim 3.


Xiong further teaches

after the determining, by the hardware device, a second target intermediate state used for controlling the conversion to obtain next target conversion result information, further comprising:

Searching again (Xiong [0143] - apply beam search to sample the most likely sequences), by the hardware device, the preconfigured mapping list (Xiong [0005] – a second RNN) 

for a next target source information object combination (Xiong [0005] - conditional probability distribution of a plurality of responses)

if the second target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.)

does not belong to the intermediate state set (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.), 

wherein the next target source information object combination (Xiong [0005] - conditional probability distribution of a plurality of responses)

comprises a next target source information object needing to be converted (Xiong [0005] - estimate a conditional probability of the received inquiry string [The second RNN receives the vector c (which is based on sequence of vectors x) and the fixed length topic vector (historical conversion result information) and uses them to estimate the conditional probability of the received inquiry string.]).  

Regarding claim 7, Xiong in view of Zadeh in view of Dettinger teaches the method according to claim 1.

Xiong further teaches

wherein the searching for a target source information object combination comprised in the source information comprises: 

acquiring, by the hardware device from the preconfigured mapping list (Xiong [0005] – a second RNN) 

according to the target source information object, (Xiong [0005] - estimate a conditional probability of the received inquiry string [The second RNN receives the vector c (which is based on sequence of vectors x) and the fixed length topic vector (historical conversion result information) and uses them to estimate the conditional probability of the received inquiry string.]),

a source information object combination set (Xiong [0005] - Understanding that machines do not have the ability to contextualize or understand the semantics and nuances underlying human language, Applicants have applied computational processes that seek to improve the relevancy of computer generated responses. [computer generated responses maps to source information object combination set because it is a list or set of all possible responses])

included in the source information (Xiong [0005] - inquiry string as a sequence of vectors x), 

wherein the target source information object (Xiong [0005] - estimate a conditional probability of the received inquiry string [The second RNN receives the vector c (which is based on sequence of vectors x) and the fixed length topic vector (historical conversion result information) and uses them to estimate the conditional probability of the received inquiry string.])

is located at the first target position (Xiong [0005] – probability distribution [the first target position maps to the highest probability in the distribution]) in each source information object combination in the source information object combination set (Xiong [0005] - inquiry string as a sequence of vectors x [objects may be portions of inquiry string]); 

and searching (Xiong [0143] - apply beam search to sample the most likely sequences), 

by the hardware device, the source information object combination set for a source information object combination (Xiong [0005] - inquiry string as a sequence of vectors x [objects may be portions of inquiry string]) 

to be used as the target source information object combination (Xiong [0005] - conditional probability distribution of a plurality of responses).  

Xiong teaches searching the source information object combination set for a source information object combination to be used as the target source information object combination. However, Xiong et al. does not teach a source information object combination with the largest source combination length;

“and searching, by the hardware device, the source information object combination set for a source information object combination with a largest source combination length to be used as the target source information object combination.”

Roth teaches

a largest source combination length (Roth [0073] - l.sub.s is the length of the source phrase and l.sub.t is the length of the target phrase).

Roth is considered to be analogous to the claimed invention because it is in the same field of phrase based statistical machine translation systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiong in view of Zadeh in view of Dettinger further in view of Roth to account for the length of the phrases during translation. Doing so would allow great freedom with respect to feature design and search operations.



Regarding claim 10, Xiong in view of Zadeh in view of Dettinger teaches the apparatus according to claim 9.

Xiong further teaches 

wherein the processor, when executing the computer readable instructions to cause the apparatus to acquire, according to the target combination conversion result information, target conversion result information corresponding to the target source information object, is configured to cause the apparatus to: 

acquire a target combination length of the target combination conversion result information (Xiong [0055] - The gates may be configured to apply various weightings and determinations that modify how and when information is effectively transformed, propagated, or removed (e.g., through transfer functions defined between nodes [information is transformed]). The transfer functions may be implemented, for example, by way of configured “hidden” layers that operate to transform received inputs at a node to generate outputs for that node); 

acquire an intermediate state set (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.), 

wherein each intermediate state in the intermediate state set is separately used for controlling the conversion to obtain one piece of conversion result information (Xiong [0171] - For each word of the response string, the context-attention architecture estimates a conditional probability of a target word y.sub.i defined using at least a decoder state s.sub.i−1, the context vector c.sub.i and the last generated word y.sub.i−1), 

the intermediate state set comprising a first target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.)

used for controlling the conversion to obtain the target conversion result information (Xiong [0005] - and generate the response string), 

and the first target intermediate state is located at a second target position (Xiong [0005] – probability distribution [the second target position maps to the second highest probability in the distribution]) in the intermediate state set (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.); 

and acquire the target conversion result information (Xiong [0005] - and generate the response string) by using the first target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.) determined from the intermediate state set (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.).  

Xiong teaches acquire the target combination conversion result information and an intermediate state set. However, Xiong et al. does not teach a target combination length; 

“acquire a target combination length of the target combination conversion result information;

acquire an intermediate state set matching the target combination length,”

However, Roth does teach

a target combination length (Roth [0073] - l.sub.s is the length of the source phrase and l.sub.t is the length of the target phrase).

Roth is considered to be analogous to the claimed invention because it is in the same field of phrase based statistical machine translation systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiong in view of Zadeh in view of Dettinger further in view of Roth to account for the length of the phrases during translation. Doing so would allow great freedom with respect to feature design and search operations.


Regarding claim 11, Xiong in view of Zadeh in view of Dettinger in view of Roth teaches the apparatus according to claim 10.

Xiong further teaches

wherein the processor, after executing the computer readable instructions to cause the apparatus to acquire the target conversion result information by using the first target intermediate state determined from the intermediate state set, 

is configured to cause the apparatus to: determine a second target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.)

used for controlling the conversion to obtain next target conversion result information (Xiong [0005] - and generate the response string); 

and acquire the next target conversion result information (Xiong [0005] - and generate the response string)

according to the target combination conversion result information (Xiong [0055] - The gates may be configured to apply various weightings and determinations that modify how and when information is effectively transformed, propagated, or removed (e.g., through transfer functions defined between nodes [information is transformed]). The transfer functions may be implemented, for example, by way of configured “hidden” layers that operate to transform received inputs at a node to generate outputs for that node)

if the second target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.)

belongs to the intermediate state set (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.).  

Regarding claim 12, Xiong in view of Zadeh in view of Dettinger in view of Roth teaches the apparatus according to claim 11.

Xiong further teaches

wherein the processor, when executing the computer readable instructions to cause the apparatus to acquire the next target conversion result information according to the target combination conversion result information if the second target intermediate state belongs to the intermediate state set, 

is configured to cause the apparatus to: acquire, from the target combination conversion result information (Xiong [0055] - The gates may be configured to apply various weightings and determinations that modify how and when information is effectively transformed, propagated, or removed (e.g., through transfer functions defined between nodes [information is transformed]). The transfer functions may be implemented, for example, by way of configured “hidden” layers that operate to transform received inputs at a node to generate outputs for that node), 

and next to the target conversion result information (Xiong [0005] - and generate the response string)

corresponding to the first target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.), 

next conversion result information to be used as the next target conversion result information (Xiong [0005] - and generate the response string)

corresponding to the second target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.).  

Regarding claim 13, Xiong in view of Zadeh in view of Dettinger in view of Roth teaches the apparatus according to claim 11.

Xiong further teaches

wherein the processor, after executing the computer readable instructions to cause the apparatus to determine a second target intermediate state used for controlling the conversion to obtain next target conversion result information, 

is configured to cause the apparatus to: search (Xiong [0143] - apply beam search to sample the most likely sequences) 

the preconfigured mapping list (Xiong [0005] – a second RNN)

again for a next target source information object combination (Xiong [0005] - conditional probability distribution of a plurality of responses)

if the second target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.)

does not belong to the intermediate state set (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.), 

wherein the next target source information object combination (Xiong [0005] - conditional probability distribution of a plurality of responses)

comprises a next target source information object needing to be converted (Xiong [0005] - estimate a conditional probability of the received inquiry string [The second RNN receives the vector c (which is based on sequence of vectors x) and the fixed length topic vector (historical conversion result information) and uses them to estimate the conditional probability of the received inquiry string.]).  


Regarding claim 15, Xiong in view of Zadeh in view of Dettinger teaches the apparatus according to claim 9.

Xiong further teaches 

wherein the processor, when executing the computer readable instructions to cause the apparatus to search a preconfigured mapping list for a target source information object combination comprised in the source information, 

is configured to cause the apparatus to: 

acquire, from the preconfigured mapping list (Xiong [0005] – a second RNN)

according to the target source information object (Xiong [0005] - estimate a conditional probability of the received inquiry string [The second RNN receives the vector c (which is based on sequence of vectors x) and the fixed length topic vector (historical conversion result information) and uses them to estimate the conditional probability of the received inquiry string.]), 

a source information object combination set (Xiong [0005] - Understanding that machines do not have the ability to contextualize or understand the semantics and nuances underlying human language, Applicants have applied computational processes that seek to improve the relevancy of computer generated responses. [computer generated responses maps to source information object combination set because it is a list or set of all possible responses])

included in the source information (Xiong [0005] - inquiry string as a sequence of vectors x), 

wherein the target source information object (Xiong [0005] - estimate a conditional probability of the received inquiry string [The second RNN receives the vector c (which is based on sequence of vectors x) and the fixed length topic vector (historical conversion result information) and uses them to estimate the conditional probability of the received inquiry string.])

is located at the first target position (Xiong [0005] – probability distribution [the first target position maps to the highest probability in the distribution]) 

in each source information object combination in the source information object combination set (Xiong [0005] - inquiry string as a sequence of vectors x [objects may be portions of inquiry string]); 

and search (Xiong [0143] - apply beam search to sample the most likely sequences) 

the source information object combination set for a source information object combination (Xiong [0005] - inquiry string as a sequence of vectors x [objects may be portions of inquiry string])

to be used as the target source information object combination (Xiong [0005] - conditional probability distribution of a plurality of responses).  

Xiong teaches searching the source information object combination set for a source information object combination to be used as the target source information object combination. However, Xiong et al. does not teach a source information object combination with the largest source combination length;

“and search the source information object combination set for a source information object combination with a largest source combination length to be used as the target source information object combination.”

Roth teaches

a largest source combination length (Roth [0073] - l.sub.s is the length of the source phrase and l.sub.t is the length of the target phrase).

Roth is considered to be analogous to the claimed invention because it is in the same field of phrase based statistical machine translation systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiong in view of Zadeh in view of Dettinger further in view of Roth to account for the length of the phrases during translation. Doing so would allow great freedom with respect to feature design and search operations.


Claims 6, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Zadeh in view of Dettinger in view of Roth in further view of Hiroe et al. (US Patent Pub. No. 2006/0020473).


Regarding claim 6, Xiong in view of Zadeh in view of Dettinger in view of Roth teaches the method according to claim 3.

Xiong further teaches

after the determining, by the hardware device, a second target intermediate state used for controlling the conversion to obtain next target conversion result information, further comprising:

acquiring, by the hardware device, intermediate states (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.)

on which the first target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.) 

superimposes the second target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.); 

determining, by the hardware device, that the second target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.)

belongs to the intermediate state set (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.)

if the intermediate states (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.);

and determining, by the hardware device, that the second target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.)

does not belong to the intermediate state set (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.)

if the intermediate states (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.).  

Xiong teaches the intermediate state set. However Xiong et al. does not teach the quantity of intermediate states, nor the target combination length, nor comparing the target combination length.

“a quantity of intermediate states; 

determining if the quantity of intermediate states is less than or equal to the target combination length; 

determining if the quantity of intermediate states is greater than the target combination length.”

However, Roth does teach

a target combination length (Roth [0073] - l.sub.s is the length of the source phrase and l.sub.t is the length of the target phrase).

Roth is considered to be analogous to the claimed invention because it is in the same field of phrase based statistical machine translation systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiong in view of Zadeh in view of Dettinger further in view of Roth to account for the length of the phrases during translation. Doing so would allow great freedom with respect to feature design and search operations.

Xiong et al. in view of Roth still does not teach

“a quantity of intermediate states; 

determining if the quantity of intermediate states is less than or equal to the target combination length; 

determining if the quantity of intermediate states is greater than the target combination length.”

Hiroe teaches

a quantity of intermediate states (Hiroe [0299] -according to the DP matching method, the similarity between the input sentence and the example is regarded to be high when not only the similarity words included in the input sentence [words in the input sentence maps to intermediate states] and words included in the example is high but also the similarity in terms of the order of words and the length of sentences (the numbers of words included in the respective sentences [number of words maps to quantity]) is high. Thus, use of the DP matching method makes it possible to more strictly evaluate the similarity between an input sentence and an example than can be by the vector space method); 

[comparing] the target combination length (Hiroe [0299] -according to the DP matching method, the similarity between the input sentence and the example is regarded to be high when not only the similarity words included in the input sentence and words included in the example is high but also the similarity in terms of the order of words and the length of sentences (the numbers of words included in the respective sentences) is high. Thus, use of the DP matching method makes it possible to more strictly evaluate the similarity between an input sentence and an example than can be by the vector space method [comparing the lengths of the sentences is one criterion when determining that they are similar, so the two sentences are determined to be similar when they have similar words, similar order of words, and equal length, but they’re determined to not be similar when the length of one sentence is greater than the length of the other]).

Hiroe is considered to be analogous to the claimed invention because it is in the same field of generating dialogue by creating an output sentence in response to an input sentence. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiong in view of Zadeh in view of Dettinger in view of Roth further in view of Hiroe to account for the length of the phrases during translation and the quantity of intermediate states. Doing so would allow the response sentence generator to select the best response based on similarity scores.

Regarding claim 14, Xiong in view of Zadeh in view of Dettinger in view of Roth teaches the apparatus according to claim 11.

Xiong further teaches

wherein the processor, after executing the computer readable instructions to cause the apparatus to determine a second target intermediate state used for controlling the conversion to obtain next target conversion result information, 

is configured to cause the apparatus to: acquire intermediate states (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.)

on which the first target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.) superimposes the second target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.); 

determine that the second target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.) belongs to the intermediate state set (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.)

if the intermediate states (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.); 

and determine that the second target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.)

does not belong to the intermediate state set (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.)

if the intermediate states (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.).  

Xiong teaches the intermediate state set. However Xiong et al. does not teach the quantity of intermediate states, nor the target combination length, nor comparing the target combination length.

“a quantity of intermediate states; 

determine if the quantity of intermediate states is less than or equal to the target combination length; 

determining if the quantity of intermediate states is greater than the target combination length.”

However, Roth does teach

a target combination length (Roth [0073] - l.sub.s is the length of the source phrase and l.sub.t is the length of the target phrase).

Roth is considered to be analogous to the claimed invention because it is in the same field of phrase based statistical machine translation systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiong in view of Zadeh in view of Dettinger further in view of Roth to account for the length of the phrases during translation. Doing so would allow great freedom with respect to feature design and search operations.

Xiong et al. in view of Roth still does not teach

“a quantity of intermediate states; 

determining if the quantity of intermediate states is less than or equal to the target combination length; 

determining if the quantity of intermediate states is greater than the target combination length.”

Hiroe teaches

a quantity of intermediate states (Hiroe [0299] -according to the DP matching method, the similarity between the input sentence and the example is regarded to be high when not only the similarity words included in the input sentence [words in the input sentence maps to intermediate states] and words included in the example is high but also the similarity in terms of the order of words and the length of sentences (the numbers of words included in the respective sentences [number of words maps to quantity]) is high. Thus, use of the DP matching method makes it possible to more strictly evaluate the similarity between an input sentence and an example than can be by the vector space method); 

[comparing] the target combination length (Hiroe [0299] -according to the DP matching method, the similarity between the input sentence and the example is regarded to be high when not only the similarity words included in the input sentence and words included in the example is high but also the similarity in terms of the order of words and the length of sentences (the numbers of words included in the respective sentences) is high. Thus, use of the DP matching method makes it possible to more strictly evaluate the similarity between an input sentence and an example than can be by the vector space method [comparing the lengths of the sentences is one criterion when determining that they are similar, so the two sentences are determined to be similar when they have similar words, similar order of words, and equal length, but they’re determined to not be similar when the length of one sentence is greater than the length of the other]).

Hiroe is considered to be analogous to the claimed invention because it is in the same field of generating dialogue by creating an output sentence in response to an input sentence. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiong in view of Zadeh in view of Dettinger in view of Roth further in view of Hiroe to account for the length of the phrases during translation and the quantity of intermediate states. Doing so would allow the response sentence generator to select the best response based on similarity scores.




Regarding claim 18, Xiong in view of Zadeh in view of Dettinger teaches the non-transitory storage medium according to claim 17.

Xiong further teaches

wherein, when the computer readable instructions cause the one or more processors to acquire, according to the target combination conversion result information, target conversion result information corresponding to the target source information object, the computer readable instructions cause the one or more processors to: 

acquire the target combination conversion result information (Xiong [0055] - The gates may be configured to apply various weightings and determinations that modify how and when information is effectively transformed, propagated, or removed (e.g., through transfer functions defined between nodes [information is transformed]). The transfer functions may be implemented, for example, by way of configured “hidden” layers that operate to transform received inputs at a node to generate outputs for that node); 

acquire the target combination length (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.), 

wherein each intermediate state in the intermediate state set is separately used for controlling the conversion to obtain one piece of conversion result information (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.), 

the intermediate state set comprising a first target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.) used for controlling the conversion to obtain the target conversion result information (Xiong [0005] -and generate the response string), 

and the first target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.)

is located at a second target position (Xiong [0005] – probability distribution [the second target position maps to the second highest probability in the distribution]) in the intermediate state set; 

and acquire the target conversion result information (Xiong [0005] -and generate the response string) 

by using the first target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.)

determined from the intermediate state set (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.).  

Xiong teaches the target combination conversion result information and the intermediate state set. However Xiong et al. does not teach the target combination length, nor matching the target combination length.

“acquire a target combination length of the target combination conversion result information

acquire an intermediate state set matching the target combination length.”

However, Roth does teach

a target combination length (Roth [0073] - l.sub.s is the length of the source phrase and l.sub.t is the length of the target phrase).

Roth is considered to be analogous to the claimed invention because it is in the same field of phrase based statistical machine translation systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiong in view of Zadeh in view of Dettinger further in view of Roth to account for the length of the phrases during translation. Doing so would allow great freedom with respect to feature design and search operations.

Xiong et al. in view of Roth still does not teach

“acquire an intermediate state set matching the target combination length.”

Hiroe teaches

a quantity of intermediate states (Hiroe [0299] -according to the DP matching method, the similarity between the input sentence and the example is regarded to be high when not only the similarity words included in the input sentence [words in the input sentence maps to intermediate states] and words included in the example is high but also the similarity in terms of the order of words and the length of sentences (the numbers of words included in the respective sentences [number of words maps to quantity]) is high. Thus, use of the DP matching method makes it possible to more strictly evaluate the similarity between an input sentence and an example than can be by the vector space method); 

[comparing] the target combination length (Hiroe [0299] -according to the DP matching method, the similarity between the input sentence and the example is regarded to be high when not only the similarity words included in the input sentence and words included in the example is high but also the similarity in terms of the order of words and the length of sentences (the numbers of words included in the respective sentences) is high. Thus, use of the DP matching method makes it possible to more strictly evaluate the similarity between an input sentence and an example than can be by the vector space method [comparing the lengths of the sentences is one criterion when determining that they are similar, so the two sentences are determined to be similar when they have similar words, similar order of words, and equal length, but they’re determined to not be similar when the length of one sentence is greater than the length of the other]).

Hiroe is considered to be analogous to the claimed invention because it is in the same field of generating dialogue by creating an output sentence in response to an input sentence. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiong in view of Zadeh in view of Dettinger in view of Roth further in view of Hiroe to account for the length of the phrases during translation and the quantity of intermediate states. Doing so would allow the response sentence generator to select the best response based on similarity scores.


Regarding claim 19, Xiong in view of Zadeh in view of Dettinger in view of Roth in view of Hiroe teaches the non-transitory storage medium according to claim 18.

Xiong further teaches

wherein, after the computer readable instructions cause the one or more processors to acquire the target conversion result information by using the first target intermediate state determined from the intermediate state set, the computer readable instructions cause the one or more processors to: 

determine a second target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.)

used for controlling the conversion to obtain next target conversion result information (Xiong [0005] - and generate the response string); 

and acquire the next target conversion result information according to the target combination conversion result information (Xiong [0055] - The gates may be configured to apply various weightings and determinations that modify how and when information is effectively transformed, propagated, or removed (e.g., through transfer functions defined between nodes [information is transformed]). The transfer functions may be implemented, for example, by way of configured “hidden” layers that operate to transform received inputs at a node to generate outputs for that node) 

if the second target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.)

belongs to the intermediate state set (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.).  

Regarding claim 20, Xiong in view of Zadeh in view of Dettinger in view of Roth in view of Hiroe teaches the non-transitory storage medium according to claim 19.

Xiong further teaches

wherein, when the computer readable instructions cause the one or more processors to acquire the next target conversion result information according to the target combination conversion result information if the second target intermediate state belongs to the intermediate state set, the computer readable instructions cause the one or more processors to: 

acquire, from the target combination conversion result information (Xiong [0055] - The gates may be configured to apply various weightings and determinations that modify how and when information is effectively transformed, propagated, or removed (e.g., through transfer functions defined between nodes [information is transformed]). The transfer functions may be implemented, for example, by way of configured “hidden” layers that operate to transform received inputs at a node to generate outputs for that node), 

and next to the target conversion result information (Xiong [0005] - and generate the response string)

corresponding to the first target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.),

next conversion result information (Xiong [0005] - and generate the response string)

to be used as the next target conversion result information (Xiong [0005] - and generate the response string) 

corresponding to the second target intermediate state (Xiong [0088] - The architecture builds the CNN 202 based on a sentence classifier. As shown in FIG. 3, the architecture provides a dynamic k-max pooling layer and chooses different hyper-parameters that fit the Chinese character-level learning. As illustrated in FIG. 3, the architecture of the CNN may receive a sentence representation, which then applies approaches to generate a fully connected layer, for example, by applying a convolutional layer with multiple filters, K-max pooling, a convolutional layer capturing sequential features, max over time pooling, etc.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Galley et al. (US Patent Pub. No. 2016/0352656), hereinafter Galley, teaches using a neural network in combination with machine translation which also incorporates a phrase table.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J. MUELLER whose telephone number is (571)272-1875. The examiner can normally be reached M-F 8:30am-5:30pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J. MUELLER/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657